Citation Nr: 0216144	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  97-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975.

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In his August 1997 substantive appeal, the veteran requested 
to appear at a hearing before a Member of the Board at the 
RO.  In September 1997, the veteran submitted a written 
request to appear at a personal hearing at the RO, and 
withdrew his request for a Travel Board hearing.  Thereafter, 
he failed to report for the RO hearing scheduled in January 
1998 and did not request that the hearing be rescheduled.  
Thus, the Board believes all due process requirements were 
met with regard to his hearing request.


FINDINGS OF FACT

1. An unappealed November 1988 Board decision denied service 
connection for a psychosis.

2. The evidence added to the record since the November 1988 
Board decision does not bear directly and substantially 
upon the specific matter under consideration regarding 
service connection for a psychiatric disorder, and is 
cumulative of evidence previously considered, is not both 
new and material, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The November 1988 Board decision that denied entitlement to 
service connection for a psychosis is final; new and material 
evidence has not been submitted to reopen the claim for 
entitlement to service connection for a psychiatric disorder. 
38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 1991 & Supp. 2002); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. 
§§ 3.156(a), 3.300, 3.303 (2001); 38 C.F.R. §§  20.1100, 
20.1105 (2002); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  
But see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C. 
§ 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We, therefore, believe that appropriate notice has 
been given in this matter.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claims, and the SOC 
clarified what evidence would be required to reopen his claim 
of entitlement to service connection for a psychiatric 
disorder.  The appellant responded to the RO communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).  Further, in an September 
2002 letter, the Board advised the appellant of the VCAA and 
its effect on his claim.  A copy of the Board's letter was 
also sent to the appellant's accredited service 
representative.  Neither the veteran nor his representative 
responded to the Board's letter.

Of significance in the present matter, is language in the 
VCAA that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West Supp. 2002).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Amendments to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a)).  Since the 
appellant's request to reopen his claim was filed in December 
1996, the regulations in effect prior to August 29, 2001, are 
for application.

II.  New and Material Evidence

The Board, in a decision dated in November 1988, denied the 
veteran's claim for service connection for a psychosis.  The 
Board found at that time that the veteran was not shown to 
have a psychosis in service or within one year of discharge.  
The appellant was duly notified of the Board's action but did 
not appeal, and the decision was, therefore, final, based 
upon the evidence then of record.  38 U.S.C.A. §§ 7104(b), 
7105; 38 C.F.R. §§ 20.1100, 20.1105. 

The evidence of record before the Board at the time of its 
November 1988 decision included the veteran's service medical 
records.  When examined for enlistment into service in June 
1972, a psychiatric abnormality was not reported, and the 
veteran was found qualified for active service.  The service 
medical records are not referable to complaints of, or 
treatment for, any diagnosed psychiatric disorder.  According 
to clinical entries, in September 1972, white splotches on 
the veteran's chest and back were diagnosed as tinea 
versicolor; in June 1973, complaints of stomach and 
epigastric distress were diagnosed as upset stomach; during 
all of 1974 and through 1975, the veteran was treated for 
complaints of his hair falling out, assessed as alopecia 
areata.  A mild form of alopecia was noted by a dermatologist 
in April 1975 after the veteran described what sounded like 
furuncles and /or possibly small cysts coming in the scalp 
and dug into his skull and pulled the hair out.  

According to a September 1974 neuropsychiatric consultation 
report, the veteran's service record reflected marginal 
performance.  On mental status examination, the veteran was 
alert with no psychiatric illness and it was noted that there 
was no psychiatric reason for separation.  When examined for 
discharge in August 1975, a psychiatric abnormality was not 
found.

Also before the Board at the time of its November 1988 
decision was a VA hospital summary demonstrating that the 
veteran was hospitalized from July to October 1987 for 
treatment of a psychosis.  According to that record, he had 
numerous somatic complaints and said his problems started in 
service.  He complained of being jittery, dizzy, diaphoretic, 
nervous, and shaky, and said his hair was falling out and he 
had headaches, chest pain, and nausea.  The record indicates 
that six months earlier the veteran had been hospitalized at 
a state hospital with similar complaints.  He was treated 
with prescribed medications that made him feel like a 
"zombie" and stopped taking them.  The pertinent diagnosis 
was psychosis, not otherwise specified. 

A March 1988 VA examination report indicates that a July 1979 
RO rating decision includes a notation that a nervous 
condition with blackout spells was not found in service or 
since, and there was no psychiatrist report accompanying 
that.  The veteran reported VA treatment for mental illness 
in 1987, diagnosed as a psychosis.  He had multiple physical 
complaints and was described as a very poor historian.  The 
veteran described treatment at a state mental hospital and at 
a VA facility, and complained of chest pain and leg cramps, 
apparently associated with his nervous condition, and said 
his prescribed medication made him drowsy.  The diagnosis was 
schizophrenic reaction, paranoid type, chronic.

The November 1988 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the November 1988 Board decision which was 
the final adjudication that disallowed the appellant's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  However, the requirement that new and material 
evidence must be presented in order to reopen a claim has not 
been altered.  See 38 U.S.C.A. § 5103A(f), quoted above on 
page 5.  As to the other new regulations, since the 
appellant's request to reopen his claim was filed in 1996, 
the regulations in effect prior to August 29, 2001, are for 
application.

An application to reopen the appellant's claim was received 
by the RO in December 1996.  The evidence added to the record 
since the November 1988 Board decision that denied service 
connection for a psychosis includes VA medical records and 
examination reports, dated from March 1989 to March 1998, and 
medical records considered by the Social Security 
Administration (SSA) in its 1988 disability determination, 
dated from October 1986 to October 1998, some of which are 
duplicative of those previously considered by the Board.

Added to the record are private medical records dated in 
October 1986 that reflect the veteran's initial psychiatric 
hospitalization on October 2, 1986, at Terrell State 
Hospital.  According to that record, the veteran's wife said 
the onset of his illness was approximately one and one half 
years earlier and started gradually, with the veteran 
becoming more religious and suspicious about others and 
towards her.  By October 1985, she said he claimed God talked 
to him and he felt others were talking about him.  The 
veteran denied drug or alcohol abuse, but his wife stated 
that he had smoked marijuana daily since she met him five or 
six years earlier and she had no knowledge of any other drug 
use, though in recent months he had spent a lot of money and 
had nothing to show for it.

The evidence received from Social Security shows that SSA 
held the veteran to be totally disabled as of October 1986, 
and entitled to disability benefits due to paranoid 
schizophrenia.

Also added to the record were clinical records of the 
veteran's July to October 1987 VA psychiatric 
hospitalization.  According to these records, the veteran 
gave a history of his psychiatric problem starting in service 
in 1972 when he felt nervous, shaking, and his hair "fell 
out and pulled out".  He said he developed a bald spot on 
the back of his head and had bumps on his head.  He reported 
that a doctor in service put needles in the bumps, but they 
did not go away and recurred periodically thereafter, most 
recently three weeks ago.  The veteran said his episodes of 
nerves had recurred frequently since 1972 and he was unable 
to say what precipitated it. 

According to a January 1988 private psychiatric report to 
determine the veteran's mental status, ability to work and 
competency, prepared by E.M.V., M.D., the veteran had needed 
inpatient treatment at Terrell State Hospital one year 
earlier, and was becoming ill because his marriage was 
failing.  The pertinent diagnosis was chronic 
undifferentiated schizophrenia.

The VA medical records added to the record reflect a history 
of cocaine and cannabis abuse and a chronic psychiatric 
disorder, variously diagnosed as chronic paranoid 
schizophrenia and bipolar disorder, that was treated with 
frequent hospitalizations, outpatient care, and prescribed 
medication.  A July 1992 VA discharge summary indicates that 
the veteran's first psychiatric hospitalization was by VA in 
1982.  The pertinent diagnosis in 1992 was schizoaffective 
disorder, bipolar type.  

VA hospitalized the veteran from February to April 1994 for 
treatment of a schizoaffective disorder.  According to that 
discharge summary, he had an extensive past psychiatric 
history for approximately 13 years after separating from his 
wife.  He had multiple somatic complaints, including 
shortness of breath, headaches, dizziness, leg cramps, and 
back pains.  He was paranoid in that he believed there was a 
conspiracy against him that started in 1980 at the divorce 
from his wife, and believed it was the result of his marrying 
a woman of another race.  VA had last hospitalized him in 
November 1993.  

When VA hospitalized the veteran in August 1994, he had 
multiple somatic complaints that he believed began 12 years 
earlier when he married outside his race.  According to a 
November 1995 VA discharge summary, the veteran had a past 
medical history of chronic chest pain, breathing difficulty, 
and joint pain with several negative work-ups by internal 
medicine staff and other consultant specialties.  His history 
was significant for syphilis in the 1970's.  

A December 1996 VA discharge summary includes diagnoses of 
schizophrenia, paranoid, chronic, bipolar disorder, obsessive 
compulsive disorder, and cocaine abuse. 

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder essentially fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denial in November 1988.  In this respect, the 
additional evidence submitted does not suggest that a 
psychiatric disorder was present in service, and the recent 
VA and non-VA medical records do not support the appellant's 
contentions that such a disorder was incurred in or related 
to his period of active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for a psychiatric disorder were to be 
reopened and considered on the merits, the claim would still 
fail. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the 
law provides that a veteran shall be granted service 
connection for certain specific disorders, including 
psychoses, although not otherwise established as incurred in 
service, if the such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran contends that service connection should be 
granted for a psychiatric disorder.  Although the evidence 
shows that the veteran currently has paranoid schizophrenia, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that a 
psychiatric abnormality was not found when he was examined 
for separation from service, and the first post-service 
evidence of record of a psychiatric disorder is from 1986, 
more than eleven years after the veteran's separation from 
service.  Moreover, at that time, his wife gave a history of 
his illness starting approximately one and one half years 
earlier, in approximately 1984, and still many years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
paranoid schizophrenia to service or any incident of service 
has been presented.

The Board notes that, at various times during the course of 
his medical treatment for his psychiatric illness, the 
veteran has given a history of his psychiatric disorder 
originating in service, and pointed to symptoms of 
gastrointestinal distress and episodes of his hair falling 
out that he said were manifestations of his nervous disorder.  
However, in this regard, the Board would note that, as 
described in detail above, the veteran's gastric distress in 
1973 was attributed to an upset stomach and, in 1974, his 
hair loss was attributed to alopecia areata.  More important, 
in 1975, a neuropsychiatric consultation report found no 
psychiatric illness.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  In other 
words, without our doubting for a moment the sincerity of the 
veteran's accounts of his mental problems, we must be mindful 
that only medical professionals may make valid medical 
assessments of his condition, his current disability, and the 
etiology thereof.

Consequently, the Board finds that the evidence received 
since the November 1988 rating decision regarding the claim 
for service connection for a psychiatric disorder is 
cumulative of the evidence previously considered by the RO 
and not sufficiently significant to not warrant 
reconsideration of the merits of the claims on appeal.  As 
the evidence received since the November 1988 Board decision 
to deny service connection for a psychiatric disorder is not 
new and material, it follows that the claim for service 
connection for a psychiatric disorder may not be reopened.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for a psychiatric disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

